                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


Civil Action No. 18-cv-03036-CMA-STV

COLIN W. MURRY, individually and on behalf of all similarly situated,

       Plaintiff,

v.

TRANSPORTATION MEDIA, INC., d/b/a Bench Craft Company,

       Defendant.


             ORDER GRANTING JOINT MOTION TO TRANSFER
______________________________________________________________________

       This matter is before the Court on the parties’ Joint Motion to Transfer. (Doc. #

22.) For the reasons that follow, the Court Grants the motion.

       28 U.S.C. § 1404(a) provides: “[f]or the convenience of parties and witnesses, in

the interest of justice, a district court may transfer any civil action to any other district or

division where it might have been brought or to any district or division to which all

parties have consented.” The parties’ Motion indicates that “[t]he parties agree to

transfer venue to the United States District Court of Oregon, Portland Division,” which is

Defendant’s place of incorporation and principal place of business. Therefore, this

action may be transferred based on the parties’ consent. 28 U.S.C. § 1404(a).

       Accordingly, it is ORDERED that the parties’ Joint Motion to Transfer (Doc. # 22)

is GRANTED. It is
      FURTHER ORDERED that Defendant’s Motion to Dismiss Pursuant to Federal

Rules of Civil Procedure 12(b)(2) and 12(b)(3) or, Alternatively, to Transfer Venue (Doc.

# 10) is DENIED AS MOOT. It is


      FURTHER ORDERED that this action SHALL BE TRANSFERRED to:

      The United States District Court for the District of Oregon, Portland Division
      100 S.W. Third Ave.
      Portland, OR 97204




      DATED: February 5, 2019


                                                BY THE COURT:


                                                _____________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge




                                            2
